 USDC IN/ND case 3:16-cv-00778-MGG document 102 filed 05/06/20 page 1 of 4




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION


   KEVIN REGER,                                     )
                                                    )
          Plaintiff,                                )
                                                    )
          v.                                             CASE NO. 3:16-CV-778-
                                                    )    MGG
                                                    )
   ARIZONA RV CENTERS, LLC, et al.,                 )
                                                    )
          Defendants.                               )
                                                    )


               JOINT SUPPLEMENTAL JURISDICTIONAL STATEMENT



       The parties, by counsel, and in accordance with the Court’s Order entered April 21, 2020

[DE 101] provide the following Joint Supplemental Jurisdictional Statement:


       1. Whether Plaintiff is domiciled in Illinois or in Nicaragua, Plaintiff is currently unable

          to prove this Court has diversity jurisdiction under 28 U.S.C. § 1332(a) without

          further discovery or motion practice.

               a. If Reger is a citizen of Illinois, and assuming Defendants’ representations to

                  Plaintiff are true, there is no diversity of citizenship. Defendants have

                  represented to Plaintiff as follows: Arizona RV Centers, LLC is a Minnesota

                  limited liability company with its principal place of business in Arizona.

                  However, in the corporate chain of title above Arizona RV Centers are 8

                  intermediary LLCs, each being the sole owner of the other. Following the
USDC IN/ND case 3:16-cv-00778-MGG document 102 filed 05/06/20 page 2 of 4


              ownership of these LLCs to their “dead-ends” of individuals or corporations

              reveals that certain ultimate beneficial owners of Arizona RV Centers, LLC

              are either individuals domiciled in the state of Illinois or corporations with a

              principal place of business in Illinois. See, e.g., Wise v. Wahocvia Sec., LLC,

              450 F.3d 265 (7th Cir. 2006) (Looking through ownership of an LLC at each

              level of subsequent LLC ownership). Accordingly, the parties are not

              diverse.

           b. If Reger is domiciled in Nicaragua, then, as an American citizen domiciled

              abroad he is “stateless” for purposes of diversity and no diversity jurisdiction

              exists. See, e.g., Morgan, Lewis & Bockius LLP v. City of E. Chi., 2008

              U.S.Dist.LEXIS 88190, *4 (N.D.Ill. 2008) citing Neeman-Green, Inc. v.

              Alfonzo-Larrain, 490 U.S. 826, 828 (1989).

    2. This Court does have jurisdiction under 28 U.S.C. § 1331 and 15 U.S.C. §

       2310(d)(3)(B) as Plaintiff brings claims for breach of the Magnuson-Moss Warranty

       Act against each Defendant and the amount in controversy is over $50,000.

           a. Under 15 U.S.C. § 2310(d)(1)(B), a consumer who is damaged by the failure

              of a supplier, warrantor, or service contractor to comply with any obligation

              under Magnuson Moss, or under a written warranty, implied warranty, or

              service contract, may bring suit for damages and other legal and equitable

              relief in an appropriate district court of the United States.

           b. 15 U.S.C. § 2310(d)(3)(B) requires that an amount in controversy of $50,000

              “computed on the basis of all claims to be determined in [the] suit” for cases

              brought before a federal district court.
USDC IN/ND case 3:16-cv-00778-MGG document 102 filed 05/06/20 page 3 of 4


          c. Plaintiff has alleged causes of action against both Thor Motor Coach, Inc. and

             Arizona RV Centers, LLC for breach of warranty and corresponding violation

             of the Magnuson Moss Warranty Act. [DE 52, Count II (Magnuson-Moss

             Warranty Act: Breach of Express Warranty Against Thor) and Count IV

             (Magnuson-Moss Warranty Act: Breach of Implied Warranty of

             Merchantability, Equitable and Legal Relief, Against Arizona RV)].

          d. Plaintiff seeks revocation of acceptance from Defendant ARV under Counts

             IV and V and seeks diminution in value damages from Defendant Thor Motor

             Coach under Count III.

          e. In its request for a Joint Supplemental Jurisdictional Statement, this Court

             states that when a plaintiff seeks revocation of acceptance in an MMWA case,

             the amount in controversy equals ‘the price of the replacement vehicle, minus

             both the present value of the allegedly defective [vehicle] and the value that

             the plaintiff received from the use of the allegedly defective [vehicle].”

             quoting Schimmer v. Jaguar Cars, Inc., 384 F.3d 402, 405-406 (7th Cir.

             2004).

          f. The “logical” starting point for the first number, the price of the replacement

             vehicle is the sales price of the product in question. Brocuglio v. Thor Motor

             Coach, Inc., 2017 U.S.Dist.LEXIS 48499, *12 (N.D.Ind. 2017) .

          g. Plaintiff paid $282,999 for the RV. [DE 52, Third Amended Complaint, ¶ 5].

          h. Plaintiff has tendered the expert report of Phillip Grismer in this matter. It is

             Mr. Grismer’s opinion that, at the time the lawsuit was filed, the present value
    USDC IN/ND case 3:16-cv-00778-MGG document 102 filed 05/06/20 page 4 of 4


                      of the RV was $68,996.25. 1 [DE 90-3, p. 27 of 105 Exhibit C, Expert

                      Opinion of Phil Grismer]. 2

                 i. Thus, Plaintiff seeks over $210,000 in damages through this lawsuit;

                 j. Further, the Parties agree that the value of Plaintiff’s use of the RV will not

                      reduce the amount in controversy, from Plaintiff’s perspective, to below

                      $50,000.

                 k. Based on this, it is not possible to say with certainty that it is legally

                      impossible for plaintiffs’ damages to reach $50,000. See Brocuglio, 2017

                      U.S.Dist.LEXIS 48499 at *14.

        3. This Court has pendant jurisdiction over the remaining state law claims under 28

             U.S.C. § 1367 as those claims are so related to the claims in the action within such

             original jurisdiction that they form part of the same case or controversy under Article

             III of the U.S. Constitution.




_/s/ Phillip A. Luetkehans________                   /s/ Trevor Q. Gasper
Phillip A. Luetkehans (IL 6198315)                   Trevor Q. Gasper (IN 26368-71)

LUETKEHANS, BRADY, GARNER &                          THOR INDUSTRIES, INC.
ARMSTRONG, LLC
105 East Irving Park Road                            601 E. Beardsley Ave.
Itasca, IL 60143                                     Elkhart, IN 46514
Telephone: 630-773-8500                              Telephone: (574) 970-7925
pal@lbgalaw.com                                      Facsimile: (574) 206-9880
                                                     tgasper@thorindustries.com

Attorney for Plaintiff                               Attorney for Defendants

1
  Of course, Defendants contest this valuation and had proffered their own expert opinion that the RV does not have
any diminished value.
2
  Mr. Grismer’s opinion is dated October 1, 2016. This lawsuit was initiated on November 16, 2016.
